Citation Nr: 0604748	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  02-17 610A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for left knee strain 
with chondromalacia, currently rated as 10 percent disabling.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for a left shoulder 
disability.


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1978 to June 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran's case was remanded to the RO 
for additional development in December 2003.  The case is 
again before the Board for appellate review.

(Consideration of entitlement to service connection for 
cervical spine disability and a left shoulder disability is 
again deferred pending completion of the development sought 
in the remand that follows the decision below.)


FINDINGS OF FACT

The veteran's left knee strain with chondromalacia is 
manifested by some retropatellar crepitation with motion and 
relatively normal range of motion with pain at the extremes.  
There is no ligamentous laxity.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
left knee strain with chondromalacia have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.71a (Diagnostic Codes 5257, 5258, 5260, 5261, 5262) 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for left knee strain was granted by way of 
a rating decision dated in August 1995.  The veteran was 
assigned a noncompensable disability rating.  

The veteran submitted a claim for an increased rating in 
January 2001.  The RO issued a rating decision in June 2002 
whereby the veteran's disability evaluation was increased to 
10 percent for left knee strain.  

The veteran was afforded a VA examination in May 2002.  He 
reported persistent problems with his knee, which have not 
caused him any severe problems or surgery.  He reported that 
he occasionally got some aching and soreness with heavy, 
repetitive use.  He also reported that he got some 
retropatellar pain and some crepitation with heavy, 
repetitive use.  No swelling was noted upon physical 
examination.  Occasionally some give way was noted.  The 
veteran was not wearing a brace or using a cane to ambulate.  
He used over-the-counter medication and reported being able 
to work and perform normal daily activities.  Physical 
examination revealed some retropatellar crepitation with 
motion.  Range of motion was from 0 degrees to 140 degrees of 
flexion with pain only at the extremes.  There was only mild 
pain with active and passive motion, with and without 
resistance.  No effusion was noted.  The knee was stable to 
lateral and anteroposterior testing.  McMurray's test was 
negative.  

The veteran was afforded a VA examination in September 2004.  
The examiner said that the veteran reported pain, stiffness, 
occasional swelling, and some questionable locking up.  The 
veteran did not report instability or giving way and there 
was no real lack of endurance.  The veteran reported taking 
aspirin for relief.  The veteran reported very rare flare-ups 
which occurred after overactivity.  The veteran reported 
using assistive devices to ambulate in the past but he said 
he was not using any at present.  He did not use any type of 
corrective shoes.  The veteran had not had any surgery 
performed on his left knee.  He was negative for a history of 
inflammatory arthritis.  The veteran reported losing no work 
because of his knee disability.  He reported being unable to 
do strenuous stop and start activities such as playing 
basketball or tennis but otherwise he was able to perform 
activities of daily living.  Examination of the knee revealed 
a normal appearing knee.  There was no redness or swelling.  
There was very slight tenderness in the posterior popliteal 
space to direct palpation.  The veteran was able to extend 
his knee to 0 degrees.  He was able to flex his knee to 130 
degrees.  The veteran had complaints of pain at 100 degrees 
of flexion but was able to flex to 130 degrees for a few 
minutes.  There was [no] abnormality to varus or valgus 
stress tests, although the veteran complained of pain in the 
popliteal space with movement.  There was no drawer sign or 
McMurray's sign that could be elicited.  The veteran had 
crepitus through the final 10 degrees of flexion and the 
first 10 degrees of extension.  There was no change in the 
examination with multiple repetitious movements.  X-rays 
revealed no acute bony process and unremarkable joint space 
but the veteran was noted to have a joint effusion.  The 
veteran was diagnosed with chondromalacia patellae with 
residuals.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

In this case, the veteran's left knee strain with 
chondromalacia has been rated under Diagnostic Code 5257.  38 
C.F.R. § 4.71a (2005).  The veteran's left knee is rated as 
10 percent disabling.  Under Diagnostic Code 5257, recurrent 
subluxation or lateral instability warrants a 10 percent 
rating if slight, a 20 percent rating if moderate, and a 30 
percent rating if severe.  Id.

There is no objective evidence of record to demonstrate any 
ligamentous laxity or instability in the left knee.  The 
September 2004 VA examination found the ligaments to be 
stable and intact.  The Board notes that the veteran reported 
that he had used assistive devices to ambulate in the past 
but that he was not currently using any assistive devices.  
In summary, there is no evidence of any instability or 
subluxation to warrant consideration of a compensable rating 
under Diagnostic Code 5257.

A 20 percent evaluation may be assigned where there is 
evidence of dislocated cartilage, with frequent episodes of 
"locking," pain, and effusion into the knee joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  There is no objective 
clinical evidence of dislocated cartilage, with frequent 
episodes of "locking" or effusion into the knee joint.  Nor 
is there any medical evidence of any impairment of the tibia 
or fibula due to service-connected disability.  Therefore, 
Diagnostic Codes 5258 and 5262 are not for application.

The Board notes that the limitation of motion rating criteria 
are set forth in Diagnostic Codes 5260 and 5261.  Under 
Diagnostic Code 5260, a noncompensable rating is assigned 
when flexion of the knee is limited to 60 degrees; 10 percent 
is warranted when flexion is limited to 45 degrees; 20 
percent is warranted when flexion is limited to 30 degrees; 
and 30 percent is warranted when flexion of the leg is 
limited to 15 degrees.  38 C.F.R. § 4.71a.  Under Diagnostic 
Code 5261, a noncompensable rating is assigned when extension 
of the knee is limited to 5 degrees; 10 percent is assigned 
when extension is limited to 10 degrees; 20 percent is 
assigned when extension is limited to 15 degrees; and 30 
percent is assigned when extension is limited to 20 degrees.  
Id.  (Full range of motion of the knee is from 0 to 140 
degrees.  38 C.F.R. § 4.71, Plate II (2005).

The results of the several examinations show that the veteran 
does not satisfy the criteria for a compensable rating based 
on either limitation of flexion or limitation of extension.  
In fact, at the May 2002 VA examination the veteran was noted 
to have normal range of motion from 0 to 140 degrees with 
pain in the extremes.  At the time of the September 2004 
examination the most limited measure was flexion to 130 
degrees.  The veteran was noted to have pain at 100 degrees 
of flexion but he was able to flex to 130 degree for a few 
minutes.  Even with consideration of limitation of flexion at 
the point of pain, or 100 degrees, the veteran still does not 
satisfy the rating criteria for a compensable level of 
disability due to a limitation of flexion.  Moreover, even if 
functional losses due to pain, etc., are equated to the 
limitations where pain is shown, a compensable rating is not 
warranted for either limitation of extension or limitation of 
flexion.  

The Board notes that VA's General Counsel has issued a 
precedential opinion that provides for the possible 
assignment of separate disability ratings for limitation of 
flexion and limitation of extension involving the same knee 
joint.  See VAOPGCPREC 9-2004.  In that opinion, the General 
Counsel said that where a veteran has both a limitation of 
flexion and a limitation of extension of the same leg, the 
limitations must be rated separately to adequately compensate 
for functional loss associated with injury to the leg.  
Nevertheless, as noted above, the veteran's limitation of 
flexion is such that a compensable rating is not warranted, 
and there is no documented limitation of extension.

Regulations do allow that separate evaluations may in some 
cases be assigned for non-overlapping manifestations of a 
knee disability.  See, e.g., 38 C.F.R. § 4.14 (2005); 
VAOPGCPREC 9-98, VAOPGCPREC 23-97; Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994).  However, in this case, there is no 
compensable level of instability and x-ray evidence of 
arthritis to warrant consideration of a separate disability 
rating as contemplated under VAOPGCPREC opinions 9-98 and 23-
97.  X-ray reports obtained in September 2004, regarding the 
veteran's knee, were negative for evidence of degenerative 
changes.  Additionally, as noted above, the veteran does not 
experience instability or subluxation such that a compensable 
rating would be warranted separate from any rating based on 
functional loss due to pain.

In summary, the limitation of motion, painful motion, and 
evidence of retropatellar crepitance are findings that could 
limit the veteran's functional ability.  They are findings 
that more nearly approximate the veteran's current 10 percent 
rating for his service-connected left knee disability.  The 
evidence of record as described above does not support a 
rating in excess of 10 percent for his left knee.  
Accordingly, the veteran's claim for an increased rating for 
his service-connected left knee disability is denied.

The Board also finds that the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2005).  The current 
evidence of record does not demonstrate that his left knee 
disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  § 
3.321.  It is undisputed that his problems have an adverse 
effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2005).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
an increased rating for the veteran's knee disability.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO wrote to the veteran in August 2000 and informed him 
of the evidence necessary to substantiate his claims for 
service connection.  He was not informed of the evidence he 
needed to substantiate his claim for an increased rating.  

The Board remanded the veteran's case in December 2003 for 
additional development.

VA wrote to the veteran in April 2004.  The veteran was 
advised of what evidence he needed to submit in order to 
substantiate his claim for a higher rating.  He was 
specifically notified of VA's and his respective 
responsibilities in obtaining evidence and that he should 
submit any evidence that pertained to his appeal.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  (Although the notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or the appellant's response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained the results of the veteran's VA examinations.  The 
veteran has not alleged that there is any outstanding 
evidence that would support his contentions.  The Board is 
not aware of any outstanding evidence.  The Board finds that 
the VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R § 3.159(c)-(e) 
(2005).  


ORDER

Entitlement to an increased rating for left knee strain with 
chondromalacia is denied.


REMAND

When the veteran's case was remanded in December 2003, the RO 
was directed to schedule the veteran for an orthopedic 
examination to determine the nature and etiology of any 
existing cervical spine problem.  The examiner was requested 
to provide an opinion on whether any identified problem was 
related to the veteran's service.  

The veteran was afforded a VA examination in September 2004.  
The veteran reported an incident in service whereby he was 
hit in the head with a 2x4 board while in 1979, which 
rendered him unconscious.  The veteran's current symptoms 
were pain in his neck which radiated down his left shoulder 
and left arm causing numbness and slightly decreased grip 
strength in the left arm.  The examiner said that the 
veteran's grip strength in both hands was normal.  The 
examiner said there was a reduction in strength at the left 
shoulder, biceps and arm muscles.  He noted the reduction in 
strength was about 10 percent less than on the right side.  
The veteran was noted to be right-handed.  The veteran was 
diagnosed with degenerative disk disease/degenerative joint 
disease of the cervical spine with radicular symptoms.  No 
diagnosis was made in reference to the veteran's left 
shoulder.  Furthermore, the examiner failed to provide an 
opinion as to the probability that any cervical spine 
disability was related to the veteran's period of service.  

The veteran was afforded another VA examination in July 2005.  
The veteran was diagnosed with degenerative disk 
disease/degenerative joint disease of the cervical spine with 
residuals.  The examiner said that the veteran had less than 
10 percent reduction in strength in the left arm at the 
shoulder and elbow.  He said that the veteran had complaints 
of neck and head pain when he left service.  He noted that 
the first documentation of cervical spine disease was made 
around 2000 when x-rays were taken.  He said that given the 
interval between the original injury in service and the 
documentation of arthritis in 2000, it was possible that the 
present condition was related to the veteran's injury in 
service but that it was not possible to say so unequivocally 
without resort to speculation.  The problem with this 
response is that the Board had asked for neither an 
unequivocal opinion nor one that is formed only after an idle 
or casual review; what is required is a statement of medical 
probabilities, which may in fact require some reflection on 
the totality of the evidence and some assumptions on the 
examiner's part.  In order to obtain such an opinion, another 
remand is required.  The veteran's case is REMANDED to the RO 
for the following actions:

1.  The RO should ask the VA 
examiner who provided the September 
2004 and July 2005 opinions to 
review the claims file and clarify 
his diagnoses and opinions.  
Specifically, the examiner is 
requested to state the medical 
probabilities that the veteran's 
cervical spine disability is related 
to his military service.  The 
examiner is also requested to 
provide a diagnosis for any left 
shoulder disability.  If the veteran 
is diagnosed with a left shoulder 
disability, the examiner is 
requested to provide an opinion as 
to the probabilities that the left 
shoulder disability has been caused 
or made worse by the veteran's 
cervical spine disability or the 
veteran's period of military 
service.  The examiner should 
provide a complete rationale for his 
opinions.  (The examiner need not be 
unequivocal in his opinions; he need 
only provide his opinions based on 
his best medical judgment of the 
likelihood of the relationships with 
military service.  (If the requested 
opinions cannot be made without 
another examination, one should be 
scheduled.))

2.  Thereafter, the RO should 
consider all of the evidence of 
record and re-adjudicate the claims 
of service connection.  If any 
benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain 
notice of all relevant actions taken 
on the claims for benefits, to 
include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues 
currently on appeal.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


